internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-103719-99 date date x a b d1 d2 d3 year year dear this letter responds to a letter dated date and subsequent correspondence submitted by x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 a and b the sole shareholders of x relied on x’s accountant to prepare and timely file a form_2553 election by a small_business_corporation effective for x’s year taxable_year however x’s accountant failed to file a valid form_2553 effective for x’s year taxable_year in year a and b filed a form_2553 to be effective for x’s year taxable_year a and b represent that their accountant did not inform them of any time limitations concerning when they would need to file the form_2553 in d2 x received a notice from x’s internal_revenue_service center informing x that the form_2553 had not been timely filed for year a and b represent that they did not understand the meaning of this notice and treated x as an s_corporation for year in a notice dated d3 the service_center informed x that its s_corporation_election was not valid for year sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
